Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 1 of 18 Page ID #792




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS


    AMBER K. JONES,
    Plaintiff,

    v.                                                                                 Case No. 19–CV–00793–JPG

    COMMISSIONER OF SOCIAL SECURITY,
    Defendant.

                               MEMORANDUM OPINION AND ORDER

         This is a Social Security disability appeal. Before the Court is Plaintiff Amber K. Jones’s

Social Security Brief. (ECF No. 18). Defendant Commissioner of Social Security responded. (ECF

No. 25). For the reasons below, the Court AFFIRMS the Commissioner’s benefits decision.

I.       PROCEDURAL & FACTUAL HISTORY

         From 2012 to 2014, Jones (now 36) worked as a certified nursing assistant at different

nursing homes, where she cared for patients. (Work History Report 5, ECF No. 14-6; Hearing

Tr. 6, ECF No. 14-2).

         “[T]owards the end,” she switched to only working part-time due to back pain. (Hearing

Tr. at 8). Indeed, emergency department records confirm that in January 2014, Jones presented

with pain after falling the night before and “hitting [her] lower back on steps.” (Good Samaritan

Records at 14, ECF No. 14-10). She described it “as stabbing and shooting . . . at a severity level

of 7/10.” (Id.). And the doctor noted that Jones suffered from sciatica 1 and had several risk factors:

“obesity, lack of exercise, sedentary lifestyle, and prior disk injury.” (Id.).




1
          Sciatica is “a syndrome characterized by pain radiating from the back to the buttock and along the posterior
or lateral aspect of the lower limb . . . . The term is also used to refer to pain anywhere along the course of the sciatic
nerve.” Sciatica, Dorland’s Medical Dictionary (33d ed. 2020).
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 2 of 18 Page ID #793




       Four months later, Jones returned to the emergency room complaining of “left low back

pain that is shooting down her left leg.” (Id. at 13). The nurse noted, however, “Patient is sitting in

waiting room talking on cell phone & appears to be in no pain or discomfort at this time.” (Id.).

She was discharged with instructions to use ice and take an over-the-counter pain reliever. (Id.).

       Jones stopped working shortly after the second emergency-room visit: “My back was really

bad. I was in pain every day. . . . I couldn’t, my body couldn’t handle it.” (Hearing Tr. at 6; Work

History Report at 5). For the next year and a half, Jones was “just basically . . . sitting at home

with elderly people. That’s about it, that and house set. I didn’t do it [e]very day. I worked for this

lady. If she had to go to the store, I set with her husband and things like that. . . . It was like an

hour here and there.” (Hearting Tr. at 22) (emphasis added). Besides that, Jones was living with

her mom (and sometimes her boyfriend), driving, reading, watching television, and doing word-

search puzzles. (Id. at 22–23).

       Eventually, in February 2016, Jones saw a new physician. (Physician Rural Health Records

at 18, ECF No. 14-8). Jones again presented with “low back pain” from “a back injury a long time

ago while working at a nursing home.” (Id.). She described the pain as “10/10 most times. Feels

worse in the mornings.” (Id.). That said, the doctor noted that Jones’s general appearance was

“[w]ell developed” and “[i]n no acute distress.” (Id. at 19). Even so, the doctor ordered an MRI

that revealed the following:

                   1) Multilevel degenerative disc disease with disc intrusion
                      most prominent to the left of midline at L4-5;

                   2) L5-S1 right paracentral and foraminal disc extrusion; and

                   3) Multilevel fact arthropathy is also noted with milder disc
                      bulge at L3-4.




                                               —2—
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 3 of 18 Page ID #794




(Id. at 21). He referred Jones to a specialist, (Hearing Tr. at 11), who diagnosed her with “Lumbar

disc herniation with radiculopathy” and “recommend[ed] open L3-4-5-S1 discectomies,”

(Physician Rural Health Records at 29).

       Jones underwent back-to-back surgeries in March 2016, but her situation hardly improved.

(Hearing Tr. at 11). Jones testified that she thought she “was supposed to just spend the night in

the hospital and get up the next day and go home.” (Id. at 12). Instead, she “was in the hospital for

at least a month if not longer”: “I woke up and I couldn’t walk. . . . They tried to stand me up and

I couldn’t stand or feel my legs.” (Id. at 11–12). She said it took her eight-to-nine months to relearn

to walk, and her balancing issues persist even today. (Id.) (“Like I can’t stand for five minutes

without having to hold on. I feel like I’m going to lose balance and fall.”). Jones also said she still

uses a cane “[s]ometimes on days” when she is “hurt[ing] a lot and . . . having a lot of issues.” (Id.

at 12, 14) (“Sometimes if I touch the bottom [of my feet], I can’t really feel it.”). And her pain

continues: “Sometimes I notice it’s worse when it rains or is cold outside, it’s worse with pain too.

Some days, it’s bad and some days I have rough nights.” (Id. at 12–13). She spends most days at

home now: “I try to move around and do just some house things. Even things like that, if it requires

a lot of standing and bending, it bothers me by the end of the day, I’m in a lot of pain.” (Id. at 13).

       In April 2016, Jones applied for disability insurance and Social Security Income benefits

with the Social Security Administration. (Decision 1, ECF No. 14-2). She alleged “disability

beginning    September     2014.”    (Id.).   “The   claim   was    denied    initially . . . and   upon

reconsideration . . . .” (Id.). When Jones “filed a written request,” an administrative-law judge

(“ALJ”) “held a video hearing.” (Id.). Jones was represented by an attorney. (Id.). The ALJ then

applied the five-step analysis used to determine whether an applicant is disabled, 20 C.F.R.

§ 404.1520(a), and concluded that Jones is not disabled, (Decision at 2).




                                               —3—
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 4 of 18 Page ID #795




        At Step 1, the ALJ determined that Jones has not engaged in substantial gainful activity

since her alleged onset date in September 2014. (Id.).

        At Step 2, the ALJ evaluated Jones’s conditions and concluded that she is suffering from

the following severe impairments that limit her “ability to perform basic activities”: “lumbar spine

degenerative disc disease, obesity, and type II diabetes mellitus.” (Id. at 3). That said, the ALJ

noted that “[t]here is no objective medical evidence to suggest that [Jones’s] hypertension more

than minimally affects [her] ability to perform basic work functions” because “she testified that a

diuretic and Lisinopril managed her hypertension.” (Id.).

        At Step 3, the ALJ determined that Jones’s impairments, though severe, do not meet the

statutory listing for presumptive disability. (Id. at 4).

        Before moving to Step 4, the ALJ assessed Jones’s residual functional capacity and

concluded that she can still work:

                [Jones] has the residual functional capacity to perform sedentary
                work . . . except lift and/or carry 10 pounds occasionally and less
                than 10 pounds frequently, sit for at least 6 of 8 hours, and stand
                and/or walk for about 2 out of 8 hours. She can occasionally use
                the bilateral lower extremities for pushing and/or pulling. She
                should never climb ladders, ropes, or scaffolding but can
                occasionally climb ramps and stairs, kneel, crouch, crawl, and
                balance. She should avoid concentrated exposure to dangerous
                workplace hazards such as exposed moving machinery and
                unprotected heights, and vibration.
(Id. at 5).

        In reaching that conclusion, the ALJ started by noting Jones’s medical history:




                                                —4—
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 5 of 18 Page ID #796




                At the hearing, [Jones] testified she lost about 100 pounds and
                weighed 231 pounds. In 2014, she stopped working as a [certified
                nursing assistant] due to back pain. She reduced her work and
                performed some work activity prior to her back surgery in
                March 2016. She underwent two back surgeries in one week in
                March 2016, had bilateral foot drop surgery, and was hospitalized
                for a month. She did not walk for almost 8 months and progressed
                to a cane within 9 months. She still had balance problems, and
                used a cane on bad days a couple times a week and when she was
                out doing more walking. She had trouble standing, bending, and
                sitting more than an hour. Her numbness and tingling of her feet
                were worse on the left side. She could not stand on her toes. She
                had back pain daily and she lay down about 3–4 hours a day. She
                was prescribed Norco that she took a couple times a week but she
                tried to avoid pain medications.

(Id. at 5–6).

        Then, the ALJ found that Jones’s statements about “the intensity, persistence and limiting

effects of [her severe impairments] are not entirely consistent with the medical evidence and other

evidence in the record.” (Id. at 6).

                As for the claimant’s statements about the intensity, persistence,
                and limiting effects of her symptoms, they are inconsistent[.] [H]er
                subjective allegations are greater than expected in light of the
                objective clinical evidence and treatment notes. The claimant
                alleged an onset date of September 1, 2014. She testified she
                continued to perform some work activity after this date and did not
                have surgery until March 2016. She did complain of some back
                pain in 2014 with mild findings in imaging studies. It was not until
                March 2016 when she complained of significant back pain and leg
                symptoms present for 2–3 months. She did have some
                complications after March 2016 surgery with incision revision and
                some lower extremity weakness and foot drop. However, the
                records noted she was ambulating independently much sooner than
                8–9 months as alleged and was able to go to Holiday World by
                June 2016. She only attended 7 of 19 approved physical therapy
                visits and had no follow-up visit with the neurosurgeon after June
                2016. She had no additional therapy, injections, or any follow-up
                with any specialists. There were no significant complaints of back
                pain in 2017 treating visits with normal musculoskeletal
                neurological examinations. [Jones] made some brief complaints of
                back pain after a fall in 2017 but subsequent physical examinations
                were normal.



                                              —5—
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 6 of 18 Page ID #797




(Id.).

         For the next six pages of the Decision, the ALJ discussed the reasons for discrediting

Jones’s subjective complaints. (Id. at 6–12). These were some of his findings:

                − “There is no evidence that a cane is medically necessary or any
                  evidence of balance problems after she had some recovery after
                  surgery.” (Id. at 6).

                − “Her post-surgery foot drop clearly improved, she indicated
                  surgery was beneficial, and physical examination support her
                  lumbar surgery was successful and she does not need an
                  assistance device for ambulation.” (Id.).

                − In March 2016, Jones “indicated she was much better after
                  surgery, used a walker when she left her home, and ambulated
                  independently at home. [She] canceled physical therapy four
                  times from May 20, 2016 through May 27, 2016 with reasons
                  that she did a lot over a weekend, did not have transportation,
                  rain, and weather. She did not show for the June 3, 2016
                  appointment. On June 6, 2016, [Jones] said she was feeling
                  good, had been swimming, and reported some muscle soreness
                  after therapy.” (Id. at 8).

                − Jones “presented with a cane at physical therapy through
                  June 10, 2016. On June 13, 2016, she advised her physical
                  therapist that she went to Holiday World over the weekend,
                  was in the wave pool, and the activity improved her balance.
                  [Jones] reported her pain was zero and she was able to tolerate
                  ambulation well walking 170 feet without an assistive
                  device. . . . She canceled five physical therapy appointments
                  through June 29, 2016. On July 12, 2016, the physical therapy
                  progress report noted [she] attended 7 of 19 scheduled
                  appointments from May 2016 through July 1, 2016 . . . .” (Id.).

                − “The physical examinations and lack of any follow-ups with
                  orthopedics or neurosurgeon since June 2016 are inconsistent
                  with the claimant’s alleged pain limitations.” (Id. at 9).

                − “[T]he record supports that the surgery was effective in
                  improving her symptoms based on [Jones’s] own reports,
                  physical therapy records, review of systems, and physical
                  examinations after surgery.” (Id. at 10).




                                             —6—
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 7 of 18 Page ID #798




               − Jones’s “uncontrolled diabetes was attributed to steroid use
                 after surgery. . . . [T]here is no evidence of any other treatment
                 for diabetes or any other conditions since March 2017.” (Id.).

               − “Although [Jones] has described daily activities, which are
                 limited, two factors weigh against considering these allegations
                 to be strong evidence in favor of finding [her] disabled. First,
                 allegedly limited daily activities cannot be objectively verified
                 with any reasonable degree of certainty. Second, even if
                 [Jones’s] daily activities are truly as limited as alleged, it is
                 difficult to attribute that degree of limitation to [her] medical
                 condition, in light of the limited objective findings after she
                 recovered from surgery.” (Id.).

       The ALJ then weighed the opinion evidence. The State agency medical consultant stated

that Jones “could perform light work with occasional postural activity except frequent balance and

never climb ladders, ropes, or scaffolding.” The ALJ gave “greater weight” to this opinion: “The

additional lower extremity, hazard, and vibration limitations of the residual functional capacity are

reasonable given [Jones’s] back pain, lower extremity symptoms, and reported occasional use of

pain medications.” (Id. at 11).

       Next, Jones’s surgeon suggested in March 2016 that her “low back pain and left foot drop

limited [her] to sitting less than 2 hours in an eight-hour day and standing and/or walking less than

2 hours.” (Id.). The ALJ only gave that opinion “some weight” because “[t]he record supported

[Jones] progressively improved and these less than sedentary limitations shortly after surgery did

not persist for 12 months.” (Id.).

       For all that, the ALJ concluded, “the objective evidence does not demonstrate the existence

of limitations of such severity as to have precluded the claimant from performing sedentary work

on a regular and continuing basis at any time from the alleged onset date of disability for a period

of 12 months.” (Id.).




                                              —7—
 Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 8 of 18 Page ID #799




       At Step 4, the ALJ adopted the opinion of a vocational expert, who “testified the demands

of [Jones’s] past relevant work exceed [her] sedentary residual functional capacity.” (Id. at 12).

       Finally, at Step 5, the ALJ referred again to the vocational expert’s testimony and asserted

that Jones could still work as (1) a “[d]ocument preparer such as DOT 249.587-018, with 46,000

jobs nationally”; (2) an “[a]ssembler such as DOT 706.684-030, with 25,000 jobs nationally”; or

(3) an “[i]nspector such as DOT 739.687-182, with 5,000 jobs nationally.” (Id.). For that reason,

the ALJ concluded that Jones “has not been under a disability, as defined in the Social Security

Act, from September 1, 2014, through” July 13, 2018. (Id. at 13–14).

       Jones appealed the decision to the Appeals Council, but it denied review. (Compl. 3, ECF

No. 1). So in July 2019, Jones filed a Complaint in this Court seeking judicial review under

42 U.S.C. § 405(g). (Id. at 1). She raises three arguments:

               1. “[T]he ALJ erred in evaluating her subjective symptoms”;

               2. “[T]he ALJ erred in evaluating the opinion evidence and
                  created an evidentiary gap”; and

               3. “[T]he ALJ’s Step Five determination is [not] supported by
                  substantial evidence.”

(Jones’s Brief at 6).

II.    LAW & ANALYSIS

       The Court does not doubt that Jones’s ailments are real and serious. The task here, however,

is to determine whether the ALJ built an accurate and logical bridge from the evidence to his

conclusion that Jones is not disabled. He did. And although the vocational expert’s testimony was

lacking in several respects, Jones forfeited any objection by waiting to raise the discrepancies only

after the hearing. This Court must therefore defer to the ALJ and affirm.




                                              —8—
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 9 of 18 Page ID #800




           A. Legal Standard

       In reviewing the Social Security Administration’s benefits decisions, the Court treats its

findings as conclusive “so long as they are supported by ‘substantial evidence.’ ” Beistek v.

Berryhill, 139 S. Ct. 1148, 1152 (2019) (citing 42 U.S.C. § 405(g)). A decision is supported by

substantial evidence if it contains sufficient evidence to support its factual determinations. See

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Put differently, substantial evidence means

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). This is a very deferential standard of review.

Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). “It is the responsibility of the ALJ, not the

reviewing court, to resolve conflicting evidence and to make credibility determinations.” Brewer

v. Chater, 103 F.3d 1384 (7th Cir. 1997). The Court must only determine “whether the ALJ built

an ‘accurate and logical bridge’ from the evidence to her conclusion that the claimant is not

disabled.” Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (quoting Craft v. Astrue, 539 F.3d

668, 673 (7th Cir. 2008)).

           B. The Subjective Complaints

       An ALJ examines the entire case record when considering the intensity, persistence, and

limiting effects of an individual’s symptoms. SSR 16–3P, 2016 WL 1119029, at *4 (Mar. 16,

2016). This includes the objective medical evidence, the individual’s statements, information

provided by medical sources and other persons, and any other relevant information in the

individual’s case record. Id. But not every source is relevant in every case; an ALJ need only

discuss those that are “pertinent to the evidence of record.” Id. An ALJ may also consider the

frequency of the individual’s complaints, the frequency of the individual’s attempts to receive

treatment, and, if the individual did not seek treatment, then why not. Id. Ultimately, “[t]he




                                             —9—
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 10 of 18 Page ID #801




determination or decision must contain specific reasons for the weight given to the individual’s

symptoms, be consistent with and supported by the evidence, and be clearly articulated so the

individual and any subsequent reviewer can assess how the adjudicator evaluated the individual’s

symptoms.” Id. An ALJ’s failure to adequately explain a credibility finding by discussing specific

reasons supported by the record is therefore grounds for reversal. Terry v. Astrue, 380 F.3d 471,

477 (7th Cir. 2009). That said, the Court will only overturn an ALJ’s credibility finding if it is

patently wrong. Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018). Cf. Minnick v. Colvin,

775 F.3d 929, 936–37 (7th Cir. 2015) (finding that an ALJ erred in assessing the individual’s

credibility by using boilerplate language and not meaningfully reviewing the evidence).

       Jones points to the Seventh Circuit’s decision Beardsley v. Colvin for the proposition that

an ALJ cannot “ignore applicants’ claims of severe pain simply because such subjective states are

impossible to verify with complete certainty . . . .” 758 F.3d 834, 837 (7th Cir. 2014). She therefore

argues that the ALJ erred by discounting her subjective complaints because “they could not be

objectively verified.” (Jones’s Brief at 7). The Court disagrees.

       First, the “main reason” that the ALJ in Beardsley “discount[ed] the evidence of [the

claimant’s] physical limitations was the care she provided for her mother.” (Id. at 838). The

Seventh Circuit noted that although “it is proper for the Social Security Administration to consider

a claimant’s daily activities in judging disability,” it must still exercise “caution in equating these

activities with the challenges of daily employment in a competitive environment, especially when

the claimant is caring for a family member.” (Id.). Along those lines, the ALJ in Beardsley erred

by assuming that the claimant was fit to work merely because she managed to clean, do laundry,

and shop each week: The claimant testified that “it took her several days to complete each chore,”

and that shopping for just a half-hour “often left her knew in worse pain the next day.” (Id.).




                                              — 10 —
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 11 of 18 Page ID #802




       The same cannot be said here. True, the ALJ here noted that Jones “drove, shopped at

Walmart, and before surgery, her mother helped with shopping.” (Decision at 6). But he did not

stop there. Instead, the ALJ gave several other reasons why Jones’s subjective complaints

contradicted her own statements and the objective medical evidence. For example, he recalled that

Jones “only attended 7 of 19 approved physical therapy visits and had no follow-up visit with the

neurosurgeon after June 2016.” (Decision at 6). Jones now argues that the therapy notes suggest

that she “had to sit secondary to fatigue.” (Jones’s Brief at 9). That much is true; but those same

notes—made mere months after Jones’s surgery—also state that Jones “report[ed] no back pain”

and “less numbness and tingling in her left leg.” (Good Samaritan Records 90–91). At another

therapy session three days later, Jones again reported that she was “not having any pain” and that

“she went to Holiday World over the[] weekend and she got in the wavepool and states she thinks

that has helped with her balance.” (Id. at 88). Yet despite the apparent progress she was making,

Jones stopped going to therapy. And when the ALJ asked Jones why she only went to seven-of-

nineteen sessions, she simply replied, “I thought I went for more than that.” (Hearing Tr. at 20).

Moreover, although Jones asserts that “[t]he ALJ never acknowledged her testimony explaining

the experience at Holiday World,” (Jones’s Brief at 9), that is incorrect: The ALJ noted specifically

that “the trip was not enjoyable,” (Decision at 6). At any rate, the ALJ found it significant that

Jones could even go to Holiday World given her supposed discomfort. (See id.). These, of course,

were just a few reasons why the ALJ discounted Jones’s subjective complaints.

       More importantly, the ALJ’s assessment was not merely based on a lack of medical

evidence to support Jones’s complaints. Indeed, the ALJ noted that Jones’s “post-surgery foot dop

clearly improved, she indicated surgery was beneficial, and physical examination support her

lumbar surgery was successful and she does not need an assistive device for ambulation.”




                                             — 11 —
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 12 of 18 Page ID #803




(Decision at 6). He then pointed to specific evidence in the record to support his conclusion that

“the surgery was effective in improving [Jones’s] symptoms based on [her] own reports, physical

therapy records, review of systems, and physical examinations after surgery.” (Id. at 10).

       All in all, Jones disagrees with the ALJ’s assessment and asks the Court to reweigh the

evidence. But because the ALJ clearly articulated specific reasons for discounting Jones’s

subjective complaints, and those reasons are not patently wrong, this Court must show deference.

           C. The Medical Opinions

       An ALJ may order a consultative examiner to analyze an individual “when the record as a

whole is insufficient to support a determination . . . .” 20 C.F.R. § 416.919a(b). Because medical

records often provide little guidance about whether an individual can work, consultants’ familiarity

with the administrative process can prove helpful “to secure needed medical evidence.” Id. “An

ALJ can reject an examining physician’s opinion only for reasons supported by substantial

evidence in the record . . . .” Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003).

       On top of challenging the ALJ’s reasons for discrediting her subjective complaints, Jones

asserts that the ALJ gave improper weight to the opinion of the State agency medical consultant.

She argues that the ALJ’s conclusion that she could still perform sedentary work undermines the

consultant’s opinion that Jones could perform light work—yet the ALJ still gave the consultant’s

opinion “greater weight.” Even so, Jones fails to show how this “error” was prejudicial. The

Seventh Circuit rejected a similar argument in Palmer v. Saul: Because the ALJ’s “findings were

more restrictive than the conclusions of those non-examining experts,” the claimant failed to show

“how a more restrictive [assessment] could have negatively affected his claim.” 779 Fed. App’x

394, 398 (7th Cir. 2019). Indeed, the ALJ’s conclusion that Jones is not disabled would have been




                                             — 12 —
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 13 of 18 Page ID #804




strengthened had he given more weight to the opinion of the State agency medical consultant. This

argument therefore lacks merit.

       Similarly, an ALJ must give a treating physician’s opinion controlling weight when the

opinion is (1) supported by “medically acceptable clinical and laboratory diagnostic techniques”

and (2) “not inconsistent” with substantial evidence on the record. 20 C.F.R. § 404.1527(d)(2). “If

the opinion is unsupported or inconsistent with the record, the ALJ may still choose to accept it,

but if the ALJ rejects the opinion, he must give a good reason.” Schaaf v. Astrue, 602 F.3d 869,

875 (7th Cir. 2010). But “[a]n ALJ should not rely on an outdated assessment if later evidence

containing new, significant medical diagnoses reasonably could have changed the reviewing

physician’s opinion.” Moreno v. Berryhill, 882 F.3d 772, 728 (7th Cir. 2018). And “[a]s a general

rule, reviewing courts will not interfere with the Commissioner’s resolution of conflicting

evidence.” 2 Harvey L. McCormick, Social Security Claims and Procedure § 14:9 (6th ed. 2019).

       The Seventh Circuit has repeatedly affirmed ALJ decisions to discount the opinions of

treating physicians when the ALJ “minimally articulate[d] his reasons for crediting or rejecting

evidence of disability.” Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000). In Skarbek v. Barnhart,

for example, the court found that the ALJ’s decision to give little weight to the claimant’s treating

physician was supported by substantial evidence, pointing to inconsistencies between the opinion

and objective medical evidence, like X-rays. 390 F.3d 500, 504–504 (7th Cir. 2004). The court in

Ketelboeter v. Astrue also upheld the ALJ’s decision to discount the opinion of the claimant’s

treating physician because physical and objective evidence on the record failed to corroborate the

claimant’s subjective complaints. 550 F.3d 620, 625 (7th Cir. 2008).

       Jones claims that the ALJ erred by only giving her treating physician’s opinion “some

weight” because Jones apparently improved since 2016, when the opinion was made. She argues




                                              — 13 —
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 14 of 18 Page ID #805




that a note from her last therapy session confirmed that her left leg was “weaker than [the] right,”

and that she was still “at risk for falls.” (Good Samaritan Records at 84). But that note was from

June 2016; and the ALJ did give the physician’s opinion “[s]ome favorable weight because [Jones]

was recovering from surgery, recently started physical therapy, and there is no evidence that these

limitations were permanent.” (Decision at 12). After June 2016, however, the ALJ only gave the

opinion “little weight” because “[t]he record supports [Jones] progressively improved and these

less than sedentary limitations shortly after surgery did not persist for 12 months.” (Id.). The only

evidence that Jones presents to rebut that conclusion is the June 2016 therapy note, even though

the ALJ pointed to “several 2017 treating visits” when Jones “denied any back pain . . . and the

musculoskeletal and neurological examinations were normal.” (Decision at 9). The ALJ therefore

gave due weight to the treating physician’s opinion because it seemingly contradicted substantial

evidence on the record. With that, the Court will again defer to the ALJ.

           D. The Vocational Expert

       “ALJs often seek the view of ‘vocational experts’ ” in determining “the types of jobs [a

claimant] could perform notwithstanding his disabilities” and “whether those kinds of jobs ‘exist

in significant numbers in the national economy.” Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019)

(citing 20 CFR §§ 404.160(c)(1), 416.960(c)(1), 404.1566(e)). “When offering testimony, the

experts may invoke not only publicly available sources but also ‘information obtained directly

from employers’ and data otherwise developed from their own ‘experience in job placement or

career counseling.’ ” Id. at 1152–53 (quoting SSR 00-4p, 2000 WL 1898704, at *3). “A finding

based on unreliable [vocational expert] testimony is equivalent to a finding that is not supported

by substantial evidence and must be vacated.” Britton v. Astrue, 521 F.3d 799, 803 (7th Cir. 2008).




                                             — 14 —
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 15 of 18 Page ID #806




This is “the only step for which the Administration bears the burden of proof.” Krell v. Saul,

931 F.3d 582, 584 (7th Cir. 2019).

               Vocational experts often rely on the Dictionary of Occupational
               Titles [(“DOT”)], a database of job titles that has not been updated
               in almost 30 years. The database does not list the number of jobs
               associated with each job title, so the vocational expert must
               perform an estimate. Because the database of job titles is so
               outdated, an expert's methodology for connecting job titles to
               reliable estimates of the number of jobs for each title is especially
               important. The Social Security Administration has itself
               acknowledged this issue and expressed an intent to update the
               database, but the new version has not yet arrived.

Brace v. Saul, 970 F.3d 818, 820 (7th Cir. 2020).

       In Biestek, the Supreme Court considered whether an ALJ erred by not inquiring into the

accuracy of a vocational expert’s testimony. Id. at 1152–58. The expert testified that the claimant

could still work “sedentary jobs ‘such as a bench assembler [or] sorter’ that did not require many

skills. And she further testified that 240,000 bench assembler jobs and 120,000 sorter jobs existed

in the national economy.” Id. at 1153. Even at the behest of the claimant’s lawyer, however, the

ALJ refused to require the vocational expert “to produce the files in any form.” Id. On appeal, the

Supreme Court refused to adopt a categorical rule that requires reversal whenever “a vocational

expert refuses a request for underlying data.” Id. at 1153. Instead, it held that whether an ALJ erred

by not delving deeper into a vocational expert’s testimony is a case-by-case inquiry that requires

the reviewing court to “take[] into account all features of the vocational expert’s testimony, as well

as the rest of the administrative record. And in doing so, it defers to the presiding ALJ, who has

seen the hearing up close.” Id. at 1156.




                                              — 15 —
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 16 of 18 Page ID #807




         Jones argues that the ALJ erred by not investigating the truth of the vocational expert’s

testimony about the types of jobs that she could still work. 2 For one, Jones contends that the

position “document preparer” no longer exists in today’s digital world. According to the DOT,

document preparers “prepare[] documents, such as brochures, pamphlets, and catalogs, for

microfilming . . . .” DOT § 249.587-018 (emphasis added). 3 Judge Brown of the Eastern District

of New York recently noted that “reported cases considering expert opinions as to the number of

microfilm document preparers in the national economy—opinions which are almost universally

adopted by the assigned ALJs—demonstrate that this figure is subject to wildly irrational

variation.” Zacharopoulos v. Saul, —F. Supp. 3d—, 2021 WL 235630, at *9 (E.D.N.Y. 2021)

(collecting cases). Ultimately, however, Judge Brown would not remand based on the “flawed”

testimony because—citing a Seventh Circuit case—the claimant never challenged the testimony

before the ALJ. Id. at *10 (citing Donahue v. Barnhart, 279 F.3d 441, 446 (7th Cir. 2002) (“When

no one questions the vocational expert’s foundation or reasoning, an ALJ is entitled to accept the

vocational expert’s conclusion . . . . If the basis of the vocational expert’s conclusions is

questioned at the hearing, however, then the ALJ should make an inquiry . . . to find out whether

the purported expert’s conclusions are reliable.”).

         What is more, Jones contends that the description for another position that the vocational

expert said she could still perform—“inspector”—contradicts her residual functional capacity. The



2
         To Jones’s point that “there is no authority stating that 76,000 jobs in the entire United States, or less,
constitutes a significant number,” (Jones’s Brief at 15), she is incorrect: The Seventh Circuit has held that 1,400
positions is enough. Lee v. Sullivan, 988 F.2d 789, 794 (7th Cir. 1993) (citing Hall v. Bowen, 837 F.2d 272, 275 (6th
Cir. 1988) (1,350 positions enough); Barker v. Sec. of Health & Human Servs., 882 F.2d 1474, 1479 (9th Cir. 1989)
(1,266 positions enough); Trimiar v. Sullivan, 966 F.2d 1326, 1330–32 (10th Cir. 1992) (850–1,000 position
enough); Jenkins v. Bowen, 861 F.2d 1083, 1087 (8th Cir. 1988) (500 positions enough); Allen v. Bowen, 816 F.2d
600, 602 (11th Cir. 1987) (174 positions enough); Nix v. Sullivan, 744 F. Supp. 855, 863 (N.D. Ill. 1990)
(675 positions enough), aff’d, 963 F.2d 575 (7th Cir. 1991)).
3
         Available at https://occupationalinfo.org/24/249587018.html.


                                                     — 16 —
Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 17 of 18 Page ID #808




ALJ asked the vocational expert to testify about positions available to someone that had to “[a]void

concentrated exposure to danger[ous] workplace hazards such as exposed moving machinery,”

among other things. (Hearing Tr. at 26). The vocational expert said that “inspector” was one such

position, even though they “[e]xamine[] squares (tiles) of felt-based linoleum material passing

along on conveyor and replaces missing and substandard tiles.” DOT 739.687-182 (emphasis

added). 4

        For all that, the Commissioner argues that Biestek is controlling—that the Court must defer

to the ALJ: “Essentially, [Jones] would have a rule that it is reversible error anytime a vocational

expert fails to furnish all of his or her sources for job data even when [Jones and her attorney] do

not ask for such sources.” (Commissioner’s Brief at 13). But Jones is not asking the Court to create

such a categorical bar. Instead, she is asking this Court to do exactly as instructed in Biestek:

Examine the vocational expert testimony and the administrative record to determine whether here

the ALJ’s Step 5 determination turned on substantial evidence.

        At any rate, despite the apparent inconsistencies with the vocational expert’s testimony,

the Court must still defer to the ALJ because Jones never objected to the testimony during the

hearing. See, e.g., Linskowitz v. Astrue, 559 F.3d 736, 744 (7th Cir. 2009) (“[S]he forfeited this

argument by failing to object to the [vocational expert’s] testimony during the hearing.”); Barrett

v. Barnhart, 355 F.3d 1065, 1067 (7th Cir. 2004) (“[B]ecause Barrett’s lawyer did not question

the basis for the vocational expert’s testimony, purely conclusional though that testimony was, any

objection to it is forfeited.”); Donahue, 279 F.3d at 447 (“Raising a discrepancy only after the

hearing . . . is too late.”).




4
        Available at https://occupationalinfo.org/73/739687182.html.


                                                   — 17 —
 Case 3:19-cv-00793-JPG Document 27 Filed 02/09/21 Page 18 of 18 Page ID #809




III.   CONCLUSION

       The Court AFFIRMS the Commissioner of Social Security’s benefits decision.

       IT IS SO ORDERED.

 Dated: Tuesday, February 9, 2021
                                                S/J. Phil Gilbert
                                                J. PHIL GILBERT
                                                UNITED STATES DISTRICT JUDGE




                                         — 18 —
